            Case 1:20-cv-03734-UNA Document 11 Filed 05/24/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

LAKSHMI ARUNACHALAM,                          )
                                              )
                Plaintiff,                    )
       v.                                     )       Civil Action No. 1:20-cv-03734 (UNA)
                                              )
SCOTT S. HARRIS, et al.,                      )
                                              )
                Defendants.                   )

                                             ORDER

       This matter is currently before the court on review of plaintiff’s two motions for

reconsideration, and an application for leave to proceed in forma pauperis (“IFP”) on appeal. The

motions for reconsideration will be denied and the IFP application will be granted.

       On April 22, 2021, this case was dismissed for failure to state a claim for mandamus against

a private or non-federal entity, and on the basis of judicial immunity. On May 5, 2021, plaintiff

filed a motion for reconsideration pursuant to Fed. R. Civ. P. 60(a), and on the same date, plaintiff

filed a motion for relief pursuant to Fed. R. Civ. P. 59(e) and 52(b). Plaintiff seeks to vacate the

judgment of dismissal.

       Motions submitted pursuant to Fed. R. Civ. P. 59(e) need not be granted “unless the district

court finds that there is an intervening change of controlling law, the availability of new evidence

or the need to correct a clear error or prevent manifest injustice.” Firestone v. Firestone, 76 F.3d

1205, 1208 (D.C. Cir. 1996) (cleaned up); Miss. Ass'n of Cooperatives v. Farmers Home Admin.,

139 F.R.D. 542, 546 (D.D.C. 1991) (“[A] motion for reconsideration must address new evidence

or errors of law or fact and cannot merely reargue previous factual and legal assertions.”).

       Federal Rule 52(b) “permits the trial court to correct manifest errors of law or fact, make

additional findings or take other action that is in the interests of justice.” Bigwood v. DIA, 770 F.
          Case 1:20-cv-03734-UNA Document 11 Filed 05/24/21 Page 2 of 3




Supp. 2d 315, 318 (D.D.C. 2011) (citing Material Supply Int'l, Inc. v. Sunmatch Indus. Co., 1997

WL 243223, at *2 (D.D.C. May 7, 1997)); see also Salazar v. District of Columbia, 685 F. Supp.

2d 72, 75 (D.D.C. 2010) (noting that Rule 52(b) does not provide a party with a “second

opportunity to litigate a point, to present evidence that was available but not previously offered, or

to advance new theories by moving to amend a particular finding of fact or conclusion of law”).

       Finally, “‘[t]he decision to grant or deny a rule 60(b) motion is committed to the discretion

of the District Court.’ ” Kareem v. FDIC, 811 F. Supp. 2d 279, 282 (D.D.C. 2011) (quoting United

Mine Workers of Am. 1974 Pension v. Pittston Co., 984 F.2d 469, 476 (D.C. Cir. 1993)). Motions

for reconsideration are “disfavored” and “granting . . . such a motion is . . . an unusual measure

[.]” Cornish v. Dudas, 813 F. Supp. 2d 147, 148 (D.D.C. 2011) (internal quotation marks omitted)

(citing Kittner v. Gates, 783 F. Supp. 2d 170, 172 (D.D.C. 2011)).

       Both of plaintiffs’ prolix motions reassert the same rambling facts and arguments that were

set forth in the complaint. She again disagrees with unfavorable decisions rendered in various

federal courts, which she believes constitute a widespread and long-term conspiracy orchestrated

by the judiciary and federal government to infringe upon her constitutional rights and deny her

justice. She contends that the dismissal in this matter is yet another example of this conspiracy

against her and alleges that the sua sponte dismissal represents a denial of due process and other

fundamental rights, among other more frivolous and fantastic accusations. Further, plaintiff fails

to recognize that, where a litigant is proceeding IFP, the court is specifically tasked with screening

and mandated to dismiss certain deficient claims sua sponte at the outset of filing. See 28 U.S.C.

§ 1915(e). A court may also dismiss a matter sua sponte at any time it determines that a complaint

fails to comply with Fed. R. Civ. P. 8(a), see Brown v. WMATA, 164 F. Supp. 3d 33, 35 (D.D.C.

2016) (collecting cases), for failure to state a claim pursuant to Fed. R Civ. P. 12(b)(6), see Baker
           Case 1:20-cv-03734-UNA Document 11 Filed 05/24/21 Page 3 of 3




v. Director, U.S. Parole Comm’n, 916 F.2d 725, 727 (D.C. Cir. 1990), or for want of subject matter

jurisdiction, see Fed. R. Civ. P. 12(h)(3) (mandating that a court dismiss such an action at any

time).

         In sum, the court finds no merit in plaintiff’s arguments, and therefore, no basis by which

to alter the judgment and/or reopen this case.

         Accordingly, it is

         ORDERED that plaintiff’s first motion for reconsideration, ECF No. 5, and second motion

for reconsideration, ECF No. 6, are DENIED, and it is further

         ORDERED that plaintiff’s application for leave to proceed IFP on appeal, ECF No. 9, is

GRANTED, and it is further

         ORDERED that the Clerk for the District Court for the District of Columbia will

immediately notify the United States Court of Appeals for the District of Columbia Circuit

regarding the disposition.




                                                       TREVOR N. McFADDEN
  Dated: 5/24/2021                                     United States District Judge
